PER CURIAM.
We initially accepted jurisdiction of the appeal from the partial summary judgment dismissing appellant’s counterclaim in this quiet title action, but on further consideration we conclude that the appeal is premature. Here, each party attempts to quiet title to the same parcel of property. Appellants’ affirmative defenses to appellees’ complaint are the same as the allegations of the counterclaim and the cloud on title alleged in the complaint is based on the very actions supporting the counterclaim. Thus, the complaint and counterclaim are clearly interrelated. Piecemeal appeals will not be permitted where the claims are interrelated and involve the same transaction and the same parties remain in the suit. S.L.T. Warehouse Company v. Webb, 304 So.2d 97 (Fla.1974); Duffy v. Realty Growth Investors, 466 So.2d 257 (Fla. 5th DCA 1985).
APPEAL DISMISSED.
GRIFFIN, C.J., ANTOON, J., and ORFINGER, M., Senior Judge, concur.